Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 21, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  152098                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  In re BARTLETT, Minors.                                                                                            Justices
                                                                   SC: 152098
                                                                   COA: 323962
                                                                   Allegan CC Family Division:
                                                                   13-051776-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the May 14, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 21, 2015
           a0818
                                                                              Clerk